 

Exhibit 10.1

 

WALKER & DUNLOP, INC.

DEFERRED COMPENSATION PLAN

 

Walker & Dunlop, Inc., a Maryland corporation (the “Company”), hereby
establishes the Walker & Dunlop, Inc. Deferred Compensation Plan (the “Plan”),
effective January 1, 2020 (the “Effective Date”), for the purpose of attracting
and retaining high quality executives and Directors, and promoting in them
increased efficiency and an interest in the successful operation of the Company.
The Plan is intended to, and shall be interpreted to, comply in all respects
with Code Section 409A and those provisions of ERISA applicable to an unfunded
plan maintained primarily to provide deferred compensation benefits for a select
group of “management or highly compensated employees.”

 

ARTICLE I

DEFINITIONS

 

1.1              “Account” or “Accounts” shall mean the bookkeeping account or
accounts established under this Plan pursuant to Article 4.

 

1.2              “Base Salary” shall mean a Participant’s annual base salary,
excluding incentive and discretionary bonuses, commissions, reimbursements and
other non-regular remuneration, received from the Company prior to reduction for
any salary deferrals under benefit plans sponsored by the Company, including but
not limited to, plans established pursuant to Code Section 125 or qualified
pursuant to Code Section 401(k).

 

1.3              “Beneficiary” or “Beneficiaries” shall mean the person, persons
or entity designated as such pursuant to Section 7.1.

 

1.4              “Board” shall mean the Board of Directors of the Company.

 

1.5              “Bonus(es)” shall mean amounts paid to the Participant by the
Company in the form of discretionary or annual incentive compensation or any
other bonus designated by the Committee, before reductions for contributions to
or deferrals under any pension, deferred compensation or benefit plans sponsored
by the Company. Notwithstanding the foregoing, the amount of any Bonus subject
to a deferral election under this Plan shall be calculated after reduction for
any deferrals made by the Participant to the Company’s Management Deferred Stock
Unit Purchase Plan with respect to the applicable incentive compensation or
other bonus amount.

 

1.6              “Change in Control Event” means a “change in the ownership,”
“change in effective control,” or “change in the ownership of a substantial
portion of the assets,” as determined in accordance with Treas. Reg.
§ 1.409A-3(i)(5), including without limitation the identification of the
relevant corporation to which a “change in control event” must relate under
Treas. Reg. § 1.409A-3(i)(5)(ii).

 



 

 

 

1.7             “Code” shall mean the Internal Revenue Code of 1986, as amended,
as interpreted by Treasury regulations and applicable authorities promulgated
thereunder.

 

1.8              “Committee” shall mean the person or persons appointed by the
Board to administer the Plan in accordance with Article 9; provided, that, the
Board and the Compensation Committee of the Board may also act as the Committee.

 

1.9             “Commissions” shall mean commissions payable to the Participant
for the applicable Plan Year (as determined by the Committee in compliance with
Code Section 409A) before reductions for contributions to or deferrals under any
pension, deferred compensation or benefit plans sponsored by the Company.
Notwithstanding the foregoing, the amount of any Commissions subject to a
deferral election under this Plan shall be calculated after reduction for any
deferrals made by the Participant to the Company’s Management Deferred Stock
Unit Purchase Plan with respect to the applicable commissions.

 

1.10          “Company Contributions” shall mean the discretionary contributions
that may be made by the Company pursuant to Section 3.3.

 

1.11          “Company Contribution Account” shall mean the Account maintained
for the benefit of the Participant that is credited with Company Contributions,
if any, pursuant to Section 4.2.

 

1.12           “Compensation” shall mean all amounts eligible for deferral for a
particular Plan Year under Section 3.1.

 

1.13           “Crediting Rate” shall mean the notional gains and losses
credited on the Participant’s Account balance that are based on the
Participant’s choice among the investment alternatives made available by the
Committee pursuant to Section 3.4 of the Plan.

 

1.14          “Deferral Account” shall mean an Account maintained for each
Participant that is credited with Participant deferrals pursuant to Section 4.1.

 

1.15          “Director” shall mean a non-employee member of the Board.

 

1.16          “Director’s Fees” shall mean cash compensation for services as a
member of the Board, a Board committee or as Lead Director, excluding
reimbursement of expenses or other non-regular forms of compensation, before
reductions for contributions to or deferrals under any deferred compensation
plan sponsored by the Company. Notwithstanding the foregoing, the amount of any
Director’s Fees subject to a deferral election under this Plan shall be
calculated after reduction for any deferrals made by the Participant to the
Company’s Deferred Compensation Plan for Non-Employee Directors with respect to
such fees. The Committee may, in its discretion, provide for separate
Participant Elections for the portion of the Director’s Fees that serves as a
cash retainer and the portion of the Director’s Fees that reflects cash meeting
fees.

 



 

 

 

1.17          “Disability” or “Disabled” shall mean (consistent with the
requirements of Code Section 409A) that the Participant (a) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s Employer. For purposes of this Plan, a
Participant shall be Disabled if (a) determined to be totally disabled by the
Social Security Administration, or (b) determined to be disabled in accordance
with the applicable disability insurance program of such Participant’s Employer,
provided that the definition of “disability” applied under such disability
insurance program complies with the requirements of this definition.

 

1.18          “Distributable Amount” shall mean the vested balance in the
applicable Account as determined under Article 4.

 

1.19          “Eligible Executive” shall mean a highly compensated or
management-level employee or Director of an Employer selected by the Committee
to be eligible to participate in the Plan.

 

1.20          “Employer(s)” shall be defined as follows:

 

(a)              Except as otherwise provided in part (b) of this Section, the
term “Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

 

(b)               For the purpose of determining whether a Participant has
experienced a Separation from Service, the term “Employer” shall mean:

 

(1)               The entity for which the Participant performs services and
with respect to which the legally binding right to compensation deferred or
contributed under this Plan arises; and

 

(2)               All other entities with which the entity described above would
be aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).

 

1.21          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, including Department of Labor and Treasury regulations and
applicable authorities promulgated thereunder.

 



 

 

 

1.22          “Financial Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B))) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, but shall in all events correspond to the
meaning of the term “unforeseeable emergency” under Code Section 409A.

 

1.23          “Fund” or “Funds” shall mean one or more of the investments
selected by the Committee pursuant to Section 3.4 of the Plan.

 

1.24          “Hardship Distribution” shall mean an accelerated distribution of
benefits or a cancellation of deferral elections pursuant to Section 6.6 to a
Participant who has suffered a Financial Hardship.

 

1.25          “Interest Rate” shall mean, for each Fund, the rate of return
derived from the net gain or loss on the assets of such Fund, as determined by
the Committee.

 

1.26          “LTIP Amounts” shall mean any portion of the cash compensation
attributable to a Plan Year that is earned by a Participant under a long-term
incentive plan or any other long-term incentive arrangement designated by the
Committee, before reductions for contributions to or deferrals under any
pension, deferred compensation or benefit plans sponsored by the Company.

 

1.27          “Participant” shall mean any Eligible Executive who becomes a
Participant in this Plan in accordance with Article 2.

 

1.28          “Participant Election(s)” shall mean the forms or procedures by
which a Participant makes elections with respect to (a) voluntary deferrals of
his/her Compensation, (b) the Funds in which the Participant’s Accounts shall be
deemed to be invested, which shall act as the basis for crediting of interest on
Account balances, and (c) the form and timing of distributions from Accounts.
Participant Elections may take the form of an electronic communication followed
by appropriate confirmation according to specifications established by the
Committee.

 

1.29          “Payment Date” shall mean the date by which a total distribution
of the Distributable Amount shall become payable or the date by which
installment payments of the Distributable Amount shall commence, determined as
follows:

 

(a)               For benefits triggered by the Participant’s Separation from
Service, the Payment Date shall be the first business day of the seventh month
directly following the month in which the Separation from Service occurs, and
the applicable amount shall be calculated as of the last business day of the
sixth month following the month in which the Separation from Service occurs.
Subsequent installments, if any, shall be made in June of each Plan Year
following the Plan Year in which the initial installment payment was payable and
shall be calculated as of the last business day of the preceding May;

 



 

 

 

(b)               For benefits triggered by (i) the death of a Participant or
(ii) the Disability of a Participant prior to Separation from Service, the
Payment Date shall be the first business day of the month commencing after the
month in which the event triggering the payout occurs, and the applicable amount
shall be calculated as of the last business day of the month in which the event
triggering the payout occurs. In the case of death, the Committee shall be
provided with documentation reasonably necessary to establish the fact of the
Participant’s death; and

 

(c)               The Payment Date of a Scheduled Distribution shall be the
first business day of June of the Plan Year in which the distribution is
scheduled to commence, and the applicable Distributable Amount shall be
calculated as of the last business day of the preceding May. Subsequent
installments, if any, shall be calculated as of the last business day of May of
each succeeding Plan Year after the initial calculation, and shall be made in
June of each Plan Year following the Plan Year in which the initial installment
payment was payable.

 

Payments may be made following the applicable Payment Date, provided such
payments are made in accordance with Code Section 409A, including without
limitation Treas. Reg. §1.409A-3(d).

 

1.30          “Performance-Based Compensation” shall mean cash compensation the
entitlement to or amount of which is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months, as determined by the
Committee in accordance with Treas. Reg. §1.409A-1(e).

 

1.31          “Plan Year” shall mean the calendar year.

 

1.32          “Retirement” shall mean the Participant’s Separation from Service
after having attained age sixty-two (62).

 

1.33          “Scheduled Distribution” shall mean a scheduled distribution date
elected by the Participant for distribution of amounts from the Deferral Account
(or, where permitted by the Committee, as to a Company Contribution), including
notional earnings thereon, as provided under Section 6.5.

 

1.34          “Separation from Service” shall mean a termination of services
provided by a Participant to his or her Employer, whether voluntarily or
involuntarily, other than by reason of death or Disability, as determined by the
Committee in accordance with Treas. Reg. §1.409A-1(h). In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:

 

(a)               For a Participant who provides services to an Employer as an
employee, except as otherwise provided in part (c) of this Section, a Separation
from Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).

 



 

 

 

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

(b)               For a Participant, if any, who provides services to an
Employer as an independent contractor, except as otherwise provided in part (c)
of this Section, a Separation from Service shall occur upon the expiration of
the contract (or in the case of more than one contract, all contracts) under
which services are performed for such Employer, provided that the expiration of
such contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
such Employer.

 

(c)               For a Participant, if any, who provides services to an
Employer as both an employee and an independent contractor, a Separation from
Service generally shall not occur until the Participant has ceased providing
services for such Employer as both an employee and as an independent contractor,
as determined in accordance with the provisions set forth in parts (a) and (b)
of this Section, respectively.

 

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an employee, and
the services provided by such Participant as an employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.

 

1.35          “Termination of Service” shall mean a Participant’s Separation
from Service that does not qualify as a Retirement.

 

1.36          “Trust” shall mean a grantor trust that may be established by the
Company for the purpose of providing for payment of benefits under the Plan.

 



 

 

 

ARTICLE II

PARTICIPATION

 

2.1              Enrollment Requirements; Commencement of Participation

 

(a)               As a condition to participation, each Eligible Executive shall
complete, execute and return to the Committee the appropriate Participant
Elections, as well as such other documentation and information as the Committee
reasonably requests, by the deadline(s) established by the Committee. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.

 

(b)               Each Eligible Executive shall commence participation in the
Plan on the date that the Committee determines that the Eligible Executive has
met all enrollment requirements set forth in this Plan and required by the
Committee, including returning all required documents to the Committee within
the specified time period.

 

(c)               If an Eligible Executive fails to meet all requirements
established by the Committee within the period required for a particular Plan
Year, that Eligible Executive shall not be eligible to participate in the Plan
during such Plan Year.

 

 

ARTICLE III

CONTRIBUTIONS & DEFERRAL ELECTIONS

 

3.1              Elections to Defer Compensation. Elections to defer
Compensation shall take the form of a whole percentage (which amounts shall be
reduced for applicable payroll withholding requirements for Social Security and
income taxes and employee benefit plans, as determined in the sole and absolute
discretion of the Committee) of up to a maximum of:

 

(a)75% of Base Salary, (b)100% of Bonuses, (c)100% of LTIP Amounts, (d)100% of
Commissions and (e)100% of Director’s Fees.

 

To the extent applicable, deferrals under this Plan shall be calculated after
reduction for any deferrals under the Company’s Management Deferred Stock Unit
Purchase Plan and the Company’s Deferred Compensation Plan for Non-Employee
Directors.

 

The Committee may, in its sole discretion, adjust for subsequent Plan Years on a
prospective basis the maximum deferral percentages described in this Section for
one or more types of Compensation (including, without limitation, for particular
types of Bonuses) and for one or more subsequent Plan Years; such revised
deferral percentages shall be indicated on a Participant Election form approved
by the Committee. Notwithstanding the foregoing, in no event shall the maximum
deferral percentages be adjusted after the last date on which deferral elections
for the applicable type(s) of Compensation must be submitted and become
irrevocable in accordance with Section 3.2 below and the requirements of Code
Section 409A.

 



 

 

 

In the event that, after taking into account a Participant’s deferral elections
under the Company’s Management Deferred Stock Unit Purchase Plan or the Deferred
Compensation Plan for Non-Employee Directors, as applicable, the amount of
Bonuses, Commissions or Director’s Fees deferred under this Plan exceeds 100% of
such Participant’s Bonuses, Commissions or Director’s Fees, as applicable, the
Committee shall reduce each such deferral election under this Plan so that the
total amount deferred under all such plans equals 100%.

 

The Committee may determine that one or more types of Compensation shall not be
made available for deferral for one or more subsequent Plan Years and,
consistent with such determination, the impacted types of Compensation shall not
appear on a Participant Election form.

 

3.2              Timing of Deferral Elections; Effect of Participant
Election(s).

 

(a)               General Timing Rule for Deferral Elections. Except as
otherwise provided in this Section 3.2, in order for a Participant to make a
valid election to defer Compensation, the Participant must submit Participant
Election(s) on or before the deadline established by the Committee, which shall
be no later than the December 31st preceding the Plan Year in which such
compensation will be earned.

 

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting new Participant Election(s) in accordance with
Section 3.2(c) below.

 

(b)               Timing of Deferral Elections for New Plan Participants. An
Eligible Executive who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Compensation attributable to services to be performed after such election,
provided that the Participant submits Participant Election(s) on or before the
deadline established by the Committee, which in no event shall be later than
thirty (30) days after the Participant first becomes eligible to participate in
the Plan.

 

If a deferral election made in accordance with this Section 3.2(b) relates to
Compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of Compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

 

Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Participant first
becomes eligible to participate in the Plan.

 



 

 

 

(c)               Timing of Deferral Elections for Performance-Based
Compensation. Subject to the limitations described below, the Committee may
determine that an irrevocable deferral election for an amount that qualifies as
Performance-Based Compensation may be made by submitting Participant Election(s)
on or before the deadline established by the Committee, which in no event shall
be later than six (6) months before the end of the performance period on which
such Performance-Based Compensation is based.

 

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

 

(d)               Timing Rule for Deferral of Compensation Subject to Risk of
Forfeiture. Notwithstanding Section 3.2(a), with respect to Compensation (i) to
which a Participant has a legally binding right to payment in a subsequent year,
and (ii) that is subject to a forfeiture condition requiring the Participant’s
continued services for a period of at least twelve (12) months from the date the
Participant obtains the legally binding right, the Committee may determine that
an irrevocable deferral election for such Compensation may be made by timely
delivering Participant Election(s) to the Committee in accordance with its rules
and procedures, no later than the 30th day after the Participant obtains the
legally binding right to the Compensation, provided that the election is made at
least twelve (12) months in advance of the earliest date at which the forfeiture
condition could lapse, as determined in accordance with Treas. Reg.
§1.409A-2(a)(5).

 

Any deferral election(s) made in accordance with this Section 3.2(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the Compensation subject to such deferral election(s).

 

(e)               Separate Deferral Elections for Each Plan Year. In order to
defer Compensation for a Plan Year, a Participant must submit a separate
deferral election with respect to Compensation for such Plan Year by
affirmatively filing a Participant Election during the enrollment period
established by the Committee prior to the beginning of such Plan Year (or at
such other time contemplated under this Section 3.2), which election shall be
effective on the first day of the next following Plan Year (unless otherwise
specified on the Participant Election).

 

3.3              Company Contributions. The Company shall have the discretion to
make Company Contributions to the Plan at any time and in any amount on behalf
of any Participant, which amount shall be subject to the terms selected by the
Company, including vesting terms. Company Contributions shall be made in the
complete and sole discretion of the Company and no Participant shall have the
right to receive any Company Contribution in any particular Plan Year regardless
of whether Company Contributions are made on behalf of other Participants. The
Company may, in its sole discretion, permit Participants to separately elect the
time and/or form of distribution for one or more Company Contributions pursuant
to a Participant Election filed during an enrollment period established by the
Committee. Any such distribution election for a Company Contribution shall
comply with the timing requirements under Section 3.2 above or as otherwise
permitted in accordance with Code Section 409A, and such distribution election
shall only apply to the identified Company Contribution.

 



 

 

 

3.4              Investment Elections.

 

(a)               Participant Designation. At the time of entering the Plan
and/or of making a deferral election under the Plan, the Participant shall
designate, on a Participant Election provided by the Committee, the Funds in
which the Participant’s Accounts shall be deemed to be invested for purposes of
determining the amount of earnings and losses to be credited to each Account.
The Participant may specify that all or any percentage of his or her Accounts
shall be deemed to be invested, in whole percentage increments, in one or more
of the Funds selected as alternative investments under the Plan from time to
time by the Committee pursuant to subsection (b) of this Section. If a
Participant fails to make an election among the Funds as described in this
section, the Participant’s Account balance shall automatically be allocated into
a Fund determined by the Committee in its sole discretion. A Participant may
change any designation made under this Section as permitted by the Committee by
filing a revised election, on a Participant Election provided by the Committee.
Notwithstanding the foregoing, the Committee, in its sole discretion, may impose
limitations on the frequency with which one or more of the Funds elected in
accordance with this Section may be added or deleted by such Participant;
furthermore, the Committee, in its sole discretion, may impose limitations on
the frequency with which the Participant may change the portion of his or her
Account balance allocated to each previously or newly elected Fund.

 

(b)               Investment Funds. The Committee may select, in its sole and
absolute discretion, each of the types of commercially available investments
communicated to the Participant pursuant to subsection (a) of this Section to be
the Funds. The Interest Rate of each such commercially available investment
shall be used to determine the amount of earnings or losses to be credited to
the Participant’s Account under Article IV. The Participant’s choice among
investments shall be solely for purposes of calculation of the Crediting Rate on
Accounts. The Company and the Employers shall have no obligation to set aside or
invest amounts as directed by the Participant and, if the Company and/or the
Employer elects to invest amounts as directed by the Participant, the
Participant shall have no more right to such investments than any other
unsecured general creditor.

 

3.5              Distribution Elections.

 

(a)               Initial Election. At the time of making a deferral election
under the Plan, the Participant shall designate the time and form of
distribution of deferrals made pursuant to such election (together with any
earnings credited thereon) from among the alternatives specified under Article
VI for the applicable distribution. Such distribution election(s) for a given
Plan Year shall relate solely to that Plan Year. A new distribution election may
be made at the time of subsequent deferral elections with respect to deferrals
in Plan Years beginning after the election is made, in accordance with the
Participant Election forms.

 



 

 

 

(b)               Company Contribution Election. The Company may, in its sole
discretion, permit a separate distribution election, including the election of a
Scheduled Distribution, for one or more Company Contributions pursuant to a
Participant Election filed during an enrollment period established by the
Committee; any such distribution election shall comply with the timing
requirements under Section 3.2 above or as otherwise permitted in accordance
with Code Section 409A, and such separate distribution election shall only apply
to the identified Company Contribution(s). Notwithstanding the foregoing, in the
event that a separate distribution election is not submitted for a Company
Contribution, the initial distribution election made by the Participant under
sub-section (a) above for Compensation deferrals for the applicable Plan Year
shall also apply to such Company Contribution, except that no portion of such
Company Contribution shall be subject to or paid as a Scheduled Distribution.

 

(c)               Modification of Election. A distribution election with respect
to previously deferred amounts may only be changed under the terms and
conditions specified in Code Section 409A and this Section. Except as permitted
under Code Section 409A, no acceleration of a distribution is permitted. A
subsequent election that delays payment and/or changes the form of payment for a
Scheduled Distribution or for the Retirement distribution for a Plan Year shall
be permitted if and only if all of the following requirements are met:

 

(1)               the new election does not take effect until at least twelve
(12) months after the date on which the new election is made;

 

(2)               the new election delays payment for at least five (5) years
from the date that payment would otherwise have been made, absent the new
election; and

 

(3)               in the case of payments made according to a Scheduled
Distribution, the new election is made not less than twelve (12) months before
the date on which payment would have been made (or, in the case of installment
payments, the first installment payment would have been made) absent the new
election.

 

For purposes of application of the above change limitations, installment
payments shall be treated as a single payment under Code Section 409A. Only one
(1) change shall be allowed to be made by a Participant with respect to each
Plan Year’s election regarding the benefits to be received by such Participant
upon Retirement. Election changes made pursuant to this Section shall be made in
accordance with rules established by the Committee and shall comply with all
requirements of Code Section 409A and applicable authorities.

 



 

 

 

ARTICLE IV

ACCOUNTS

 

4.1              Deferral Accounts. The Committee shall establish and maintain a
Deferral Account for each Participant under the Plan. Each Participant’s
Deferral Account shall be further divided into separate subaccounts (“Fund
Subaccounts”), each of which corresponds to a Fund designated pursuant to
Section 3.4. A Participant’s Deferral Account shall be credited as follows:

 

(a)               As soon as reasonably practicable after amounts deferred from
a Participant’s Compensation that would otherwise have been payable to
Participant, the Committee shall credit the Fund Subaccounts of the
Participant’s Deferral Account with an amount equal to Compensation deferred by
the Participant in accordance with the designation under Section 3.4; that is,
the portion of the Participant’s deferred Compensation designated to be deemed
to be invested in a Fund shall be credited to the Fund Subaccount to be invested
in that Fund;

 

(b)               Each business day, each Fund Subaccount of a Participant’s
Deferral Account shall be credited with earnings or losses in an amount equal to
that determined by multiplying the balance credited to such Fund Subaccount as
of the prior day, less any distributions valued as of the end of the prior day,
by the Interest Rate for the corresponding Fund as determined by the Committee
pursuant to Section 3.4(b); and

 

(c)               In the event that a Participant elects for a given Plan Year’s
deferral of Compensation a Scheduled Distribution, all amounts attributed to the
deferral of Compensation for such Plan Year shall be accounted for in a manner
which allows separate accounting for the deferral of Compensation and investment
gains and losses associated with amounts allocated to each such separate
Scheduled Distribution.

 

4.2              Company Contribution Account. In the event that the Company
determines to make a Company Contribution, the Committee shall establish and
maintain a Company Contribution Account for each Participant under the Plan;
provided that nothing herein shall obligate the Company to make any Company
Contributions. Each Participant’s Company Contribution Account, if any, shall be
further divided into separate Fund Subaccounts corresponding to the Fund
designated pursuant to Section 3.4(a). A Participant’s Company Contribution
Account shall be credited as follows:

 

(a)               As soon as reasonably practicable after a Company Contribution
is made, the Company shall credit the Fund Subaccounts of the Participant’s
Company Contribution Account with an amount equal to the Company Contributions,
if any, made on behalf of that Participant, that is, the proportion of the
Company Contributions, if any, designated to be deemed to be invested in a
certain Fund shall be credited to the Fund Subaccount to be invested in that
Fund; and

 

(b)               Each business day, each Fund Subaccount of a Participant’s
Company Contribution Account shall be credited with earnings or losses in an
amount equal to that determined by multiplying the balance credited to such Fund
Subaccount as of the prior day, less any distributions valued as of the end of
the prior day, by the Interest Rate for the corresponding Fund as determined by
the Committee pursuant to Section 3.4(b).

 

(c)               In the event that a Participant is permitted to elect a
Scheduled Distribution for one or more Company Contributions, such Company
Contributions shall be accounted for in a manner which allows separate
accounting for the Company Contribution and investment earnings, gains and
losses allocated to each such separate Scheduled Distribution.

 



 

 

 

 

4.3              Trust. The Company shall be responsible for the payment of all
benefits under the Plan. However, at its discretion, the Company may establish a
Trust. Such Trust may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from
such Trust shall be considered paid by the Company for purposes of meeting the
obligations of the Company under the Plan and the Company shall have no further
obligation to pay them.

 

4.4              Statement of Accounts. The Committee shall make available to
each Participant electronic statements at least quarterly setting forth the
Participant’s Account balance as of the end of each applicable period.

 

ARTICLE V

VESTING

 

5.1              Vesting of Deferral Accounts. The Participant shall be vested
at all times in amounts credited to the Participant’s Deferral Account.

 

5.2              Vesting of Company Contribution Account. Amounts credited to
the Participant’s Company Contribution Account shall be vested based upon the
schedule or schedules determined by the Company in its sole discretion and
communicated to the Participant.

 

ARTICLE VI

DISTRIBUTIONS

 

6.1              Retirement Distributions.

 

(a)               Timing and Form of Retirement Distributions. Except as
otherwise provided herein, in the event of a Participant’s Retirement, the
Distributable Amount credited to the Participant’s Deferral Account and Company
Contribution Account shall be paid to the Participant in a lump sum on the
Payment Date following the Participant’s Retirement, unless the Participant has
made an alternative benefit election on a Participant Election form on a timely
basis to receive substantially equal annual installments over up to fifteen (15)
years. In accordance with a Participant Election approved by the Committee, for
each Plan Year the Participant may elect a separate form of distribution
applicable upon Retirement for the deferrals attributable to such Plan Year. In
addition, in accordance with Sections 3.3 and 3.5(b), the Company may permit a
separate Retirement distribution election to be submitted by a Participant for
one or more Company Contributions attributable to a Plan Year. A Participant may
delay and/or change the form of payment applicable upon Retirement for one or
more Plan Years, provided any such revised election complies with the
requirements of Section 3.5(c).

 

(b)        Retirement Following Change in Control Event. Notwithstanding any
Participant election under Section 6.1(a) to the contrary, in the event that a
Participant’s Retirement occurs within one (1) year following a Change in
Control Event, the Distributable Amount credited to the Participant’s Deferral
Account and Company Contribution Account (or remaining Distributable Amount in
the event installment payments have commenced for one or more Scheduled
Distributions) shall be distributed in the form of a lump sum on the Payment
Date following the Participant’s Retirement.

 





 

 

6.2              Termination Distributions. Except as otherwise provided herein,
in the event of a Participant’s Termination of Service, the Distributable Amount
credited to the Participant’s Deferral Account and Company Contribution Account
shall be paid to the Participant in a lump sum on the Payment Date following the
Participant’s Termination of Service. Such lump sum payment of the Distributable
Amount shall not include any amounts subject to a Scheduled Distribution that
commenced installment payments prior to the Participant’s Termination of
Service, except where such Termination of Service occurs within one (1) year
following a Change in Control Event, in which case, the remaining Distributable
Amount shall include such installment payments that have commenced prior to such
Termination of Service.

 

6.3              Disability Distributions. Except as otherwise provided herein,
in the event of a Participant’s Disability prior to Separation from Service, the
Distributable Amount credited to the Participant’s Deferral Account and Company
Contribution Account shall be paid to the Participant in a lump sum on the
Payment Date following the Participant’s Disability. Such lump sum payment of
the Distributable Amount shall not include any amounts subject to a Scheduled
Distribution that commenced installment payments prior to the Participant’s
Disability.

 

6.4              Death Benefits. Notwithstanding any provision in this Plan to
the contrary, in the event that the Participant dies prior to complete
distribution of his or her Accounts under the Plan, the Participant’s
Beneficiary shall receive a death benefit equal to the Distributable Amount (or
remaining Distributable Amount in the event installment payments have commenced)
credited to the Participant’s Deferral Account and Company Contribution Account
in a lump sum on the Payment Date following the Participant’s death.

 

6.5              Scheduled Distributions.

 

(a)               Scheduled Distribution Election. Participants shall be
entitled to elect to receive a Scheduled Distribution from the Deferral Account
applicable to the Participant’s Compensation deferrals for a particular Plan
Year. In the case of a Participant who has elected to receive a Scheduled
Distribution, commencing on the applicable Payment Date, such Participant shall
receive the Distributable Amount with respect to the applicable Plan Year’s
Compensation deferrals, including earnings thereon, which have been elected by
the Participant on a Participant Election form. The Committee shall determine
the earliest commencement date that may be elected by the Participant for each
Scheduled Distribution and such date shall be indicated on the Participant
Election form. No Company Contribution shall be payable as part of a Scheduled
Distribution, except where the Company has authorized the filing of a Scheduled
Distribution election for one or more Company Contributions in accordance with
Sections 3.3 and 3.5(b). In the event the Company authorizes the submission of
Scheduled Distribution elections for one or more Company Contributions, the
earliest commencement date for distribution of such Company Contributions shall
not precede the date upon which the applicable Company Contribution shall be
fully vested. The Participant may elect to receive the Scheduled Distribution in
a single lump sum or substantially equal annual installments over a period of up
to five (5) years. A Participant may delay and/or change the form of a Scheduled
Distribution, provided such revised election complies with the requirements of
Section 3.5(c).

 





 

 

(b)               Relationship to Other Benefits.

 

(1)               In the event of a Participant’s Retirement, Termination of
Service, Disability or death prior to the initial Payment Date for a Scheduled
Distribution, such Scheduled Distribution shall not be distributed under this
Section 6.5, but rather shall be distributed in accordance with the other
applicable Section of this Article VI.

 

(2)               In the event of a Participant’s Retirement, Termination of
Service or Disability after one or more Scheduled Distributions has commenced
installment payments on the applicable Payment Date, such Scheduled
Distribution(s) shall continue to be paid at the same time and in the same form
as if the Retirement, Termination of Service or Disability, as applicable, had
not occurred; provided, however, that if a Retirement or Termination of Service
occurs within one (1) year of a Change in Control Event, any Scheduled
Distributions that had commenced installment payments prior to such Retirement
or Termination of Service shall become distributable in a lump sum in accordance
with Section 6.1(b) or Section 6.2, as applicable.

 

(3)               In the event of a Participant’s death after one or more
Scheduled Distributions has commenced installment payments on the applicable
Payment Date, the remaining Distributable Amount of such Scheduled
Distribution(s) shall be distributed in accordance with Section 6.4.

 

6.6              Hardship Distributions. Upon a finding that the Participant has
suffered a Financial Hardship, in accordance with Code Section 409A, the
Committee may, at the request of the Participant, accelerate distribution of
benefits and/or approve cancellation of deferral elections under the Plan,
subject to the following conditions:

 

(a)               The request to take a Hardship Distribution shall be made by
filing a form provided by and filed with the Committee prior to the end of any
calendar month.

 

(b)               Upon a finding that the Participant has suffered a Financial
Hardship in accordance with Treasury Regulations promulgated under Code Section
409A, the Committee may, at the request of the Participant, accelerate
distribution of benefits and/or approve cancellation of current deferral
elections under the Plan in the amount reasonably necessary to alleviate such
Financial Hardship. The amount distributed pursuant to this Section with respect
to the Financial Hardship shall not exceed the amount necessary to satisfy such
Financial Hardship, plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).

 





 

 

(c)               The amount (if any) determined by the Committee as a Hardship
Distribution shall be paid in a single cash lump sum as soon as practicable
after the end of the calendar month in which the Hardship Distribution
determination is made by the Committee.

 

6.7              Limited Cashouts. Notwithstanding any provision in this Plan to
the contrary, the Committee may, in its sole discretion, distribute in a
mandatory lump sum any Participant’s entire Deferral Account and/or Company
Contribution Account under the Plan, provided that any such distribution is made
in accordance with the requirements of Treas. Reg. §1.409A-3(j)(4)(v) or its
successor (each such payment, a “Limited Cashout”). Specifically, any such
Limited Cashout pursuant to this Section 6.7 shall be subject to the following
requirements:

 

(a)               The Committee’s exercise of discretion to make the Limited
Cashout shall be evidenced in writing no later than the date of the lump sum
payment;

 

(b)               The lump sum payment shall result in the termination and
liquidation of the entirety of the Participant's Deferral Account and/or Company
Contribution Account under the Plan, as applicable, as well as the Participant’s
interest in all other plans, agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Treas. Reg. §1.409A–1(c)(2) with the Account(s) that is being distributed
from this Plan; and

 

(c)       The lump sum payment (and the Participant’s entire interest in any and
all other “plans” that would be aggregated with the Account(s) being distributed
from this Plan in accordance with Treas. Reg. §1.409A–1(c)(2)) is not greater
than the applicable dollar amount under Code Section 402(g)(1)(B) at the time of
the Limited Cashout.

 

6.8              Any such Limited Cashout shall be calculated as of the last
business day of the month in which the Committee’s determination to make the
Limited Cashout occurs, and such lump sum payment shall be made within sixty
(60) days following such determination.

 

ARTICLE VII 

PAYEE DESIGNATIONS AND LIMITATIONS

 

7.1              Beneficiaries.

 

(a)               Beneficiary Designation. The Participant shall have the right,
at any time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. If the Participant names someone other than his or her
spouse as a Beneficiary, the Committee may, in its sole discretion, determine
that spousal consent is required to be provided in a form designated by the
Committee, executed by such Participant's spouse and returned to the Committee.
The Beneficiary designation shall be effective when it is submitted to and
acknowledged by the Committee during the Participant’s lifetime in the format
prescribed by the Committee.

 





 

 

(b)               Absence of Valid Designation. If a Participant fails to
designate a Beneficiary as provided above, or if every person designated as
Beneficiary predeceases the Participant or dies prior to complete distribution
of the Participant’s benefits, then the Committee shall deem the Participant’s
estate to be the Beneficiary and shall direct the distribution of such benefits
to the Participant’s estate.

 

7.2              Payments to Minors. In the event any amount is payable under
the Plan to a minor, payment shall not be made to the minor, but instead such
payment shall be made (a) to that person’s living parent(s) to act as custodian,
(b) if that person’s parents are then divorced, and one parent is the sole
custodial parent, to such custodial parent, to act as custodian, or (c) if no
parent of that person is then living, to a custodian selected by the Committee
to hold the funds for the minor under the Uniform Transfers or Gifts to Minors
Act in effect in the jurisdiction in which the minor resides. If no parent is
living and the Committee decides not to select another custodian to hold the
funds for the minor, then payment shall be made to the duly appointed and
currently acting guardian of the estate for the minor or, if no guardian of the
estate for the minor is duly appointed and currently acting within sixty (60)
days after the date the amount becomes payable, payment shall be deposited with
the court having jurisdiction over the estate of the minor.

 

7.3              Payments on Behalf of Persons Under Incapacity. In the event
that any amount becomes payable under the Plan to a person who, in the sole
judgment of the Committee, is considered by reason of physical or mental
condition to be unable to give a valid receipt therefore, the Committee may
direct that such payment be made to any person found by the Committee, in its
sole judgment, to have assumed the care of such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
any and all liability of the Committee and the Company under the Plan.

 

ARTICLE VIII

LEAVE OF ABSENCE

 

8.1              Paid Leave of Absence. If a Participant is authorized by the
Participant's Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, (a) the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and (b) deferrals shall continue to be
withheld during such paid leave of absence in accordance with Article III.

 

8.2              Unpaid Leave of Absence. If a Participant is authorized by the
Participant's Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan. During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections.
However, if the Participant returns to employment, the Participant may elect to
defer for the Plan Year following his or her return to employment and for every
Plan Year thereafter while a Participant in the Plan, provided such deferral
elections are otherwise allowed and a Participant Election is delivered to and
accepted by the Committee for each such election in accordance with Article III
above.

 





 

 

ARTICLE IX

ADMINISTRATION

 

9.1              Committee. The Plan shall be administered by a Committee
appointed by the Board, which shall have the exclusive right and full discretion
(a) to appoint agents to act on its behalf, (b) to select and establish Funds,
(c) to interpret the Plan, (d) to decide any and all matters arising hereunder
(including the right to remedy possible ambiguities, inconsistencies, or
admissions), (e) to make, amend and rescind such rules as it deems necessary for
the proper administration of the Plan and (f) to make all other determinations
and resolve all questions of fact necessary or advisable for the administration
of the Plan, including determinations regarding eligibility for benefits payable
under the Plan. All interpretations of the Committee with respect to any matter
hereunder shall be final, conclusive and binding on all persons affected
thereby. No member of the Committee or agent thereof shall be liable for any
determination, decision, or action made in good faith with respect to the Plan.
The Company will indemnify and hold harmless the members of the Committee and
its agents from and against any and all liabilities, costs, and expenses
incurred by such persons as a result of any act, or omission, in connection with
the performance of such persons’ duties, responsibilities, and obligations under
the Plan, other than such liabilities, costs, and expenses as may result from
the bad faith, willful misconduct, or criminal acts of such persons.

 

9.2              Claims Procedure. Any Participant, former Participant or
Beneficiary may file a written claim with the Committee setting forth the nature
of the benefit claimed, the amount thereof, and the basis for claiming
entitlement to such benefit. The Committee shall determine the validity of the
claim and communicate a decision to the claimant promptly and, in any event, not
later than ninety (90) days after the date of the claim. The claim may be deemed
by the claimant to have been denied for purposes of further review described
below in the event a decision is not furnished to the claimant within such
ninety (90) day period. If additional information is necessary to make a
determination on a claim, the claimant shall be advised of the need for such
additional information within forty-five (45) days after the date of the claim.
The claimant shall have up to one hundred eighty (180) days to supplement the
claim information, and the claimant shall be advised of the decision on the
claim within forty-five (45) days after the earlier of the date the supplemental
information is supplied or the end of the one hundred eighty (180) day period.
Every claim for benefits which is denied shall be denied by written notice
setting forth in a manner calculated to be understood by the claimant (a) the
specific reason or reasons for the denial, (b) specific reference to any
provisions of the Plan (including any internal rules, guidelines, protocols,
criteria, etc.) on which the denial is based, (c) description of any additional
material or information that is necessary to process the claim, and (d) an
explanation of the procedure for further reviewing the denial of the claim and
shall include an explanation of the claimant’s right to submit the claim for
binding arbitration in the event of an adverse determination on review.

 

9.3              Review Procedures. Within sixty (60) days after the receipt of
a denial on a claim, a claimant or his/her authorized representative may file a
written request for review of such denial. Such review shall be undertaken by
the Committee and shall be a full and fair review. The claimant shall have the
right to review all pertinent documents. The Committee shall issue a decision
not later than sixty (60) days after receipt of a request for review from a
claimant unless special circumstances, such as the need to hold a hearing,
require a longer period of time, in which case a decision shall be rendered as
soon as possible but not later than one hundred twenty (120) days after receipt
of the claimant’s request for review. The decision on review shall be in writing
and shall include specific reasons for the decision written in a manner
calculated to be understood by the claimant with specific reference to any
provisions of the Plan on which the decision is based and shall include an
explanation of the claimant’s right to submit the claim for binding arbitration
in the event of an adverse determination on review.

 





 

 

ARTICLE X

MISCELLANEOUS

 

10.1          Termination of Plan. Although each Employer anticipates that it
will continue the Plan for an indefinite period of time, there is no guarantee
that any Employer will continue the Plan or will not terminate the Plan at any
time in the future. Accordingly, each Employer reserves the right to terminate
the Plan with respect to all of its Participants. In the event of a Plan
termination, no new deferral elections shall be permitted for the affected
Participants and such Participants shall no longer be eligible to receive new
Company Contributions. However, after the Plan termination the Account balances
of such Participants shall continue to be credited with deferrals attributable
to any deferral election that was in effect prior to the Plan termination to the
extent deemed necessary to comply with Code Section 409A and related Treasury
Regulations, and additional amounts shall continue to be credited or debited to
such Participants’ Account balances pursuant to Article IV. In addition,
following a Plan termination, Participant Account balances shall remain in the
Plan and shall not be distributed until such amounts become eligible for
distribution in accordance with the other applicable provisions of the Plan.
Notwithstanding the preceding sentence, to the extent permitted by Treas. Reg.
§1.409A-3(j)(4)(ix) or as otherwise permitted under Code Section 409A, the
Employer may provide that upon termination of the Plan, all Account balances of
the Participants shall be distributed, subject to and in accordance with any
rules established by such Employer deemed necessary to comply with the
applicable requirements and limitations of Code Section 409A.

 

10.2          Amendment. Any Employer may, at any time, amend or modify the Plan
in whole or in part with respect to that Employer. Notwithstanding the
foregoing, no amendment or modification shall be effective to decrease the value
of a Participant's vested Account balance in existence at the time the amendment
or modification is made.

 

10.3          Unsecured General Creditor. The benefits paid under the Plan shall
be paid from the general assets of the Company, and the Participant and any
Beneficiary or their heirs or successors shall be no more than unsecured general
creditors of the Company with no special or prior right to any assets of the
Company for payment of any obligations hereunder. It is the intention of the
Company that this Plan be unfunded for purposes of ERISA and the Code.

 

10.4          Restriction Against Assignment. The Company shall pay all amounts
payable hereunder only to the person or persons designated by the Plan and not
to any other person or entity. No part of a Participant’s Accounts shall be
liable for the debts, contracts, or engagements of any Participant, Beneficiary,
or their successors in interest, nor shall a Participant’s Accounts be subject
to execution by levy, attachment, or garnishment or by any other legal or
equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. No part of a Participant’s Accounts
shall be subject to any right of offset against or reduction for any amount
payable by the Participant or Beneficiary, whether to the Company or any other
party, under any arrangement other than under the terms of this Plan.

 

10.5          Withholding. There shall be deducted from each payment made under
the Plan or any other Compensation payable to the Participant (or Beneficiary)
all taxes that are required to be withheld by the Company in respect to such
payment or this Plan. To the extent permissible under Code Section 409A, the
Company shall have the right to reduce any payment, any portion of a
Participant’s Company Contribution Account or any other Compensation by the
amount of cash sufficient to provide the amount of said taxes.

 





 

 

10.6          Code Section 409A. The Company intends that the Plan comply with
the requirements of Code Section 409A (and all applicable Treasury Regulations
and other guidance issued thereunder) and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Code Section 409A. Neither the
Company nor the Committee will have any obligation to take any action to prevent
the assessment of any excise tax or penalty on any Participant under Code
Section 409A, and neither the Company nor the Committee will have any liability
to any Participant for such tax or penalty.

 

10.7          Effect of Payment. Any payment made in good faith to a Participant
or the Participant’s Beneficiary shall, to the extent thereof, be in full
satisfaction of all claims against the Committee, its members, the Employer and
the Company.

 

10.8          Errors in Account Statements, Deferrals or Distributions. In the
event an error is made in an Account statement, such error shall be corrected on
the next statement following the date such error is discovered. In the event of
an operational error, including, but not limited to, errors involving deferral
amounts, overpayments or underpayments, such operational error shall be
corrected in a manner consistent with and as permitted by any correction
procedures established under Code Section 409A. If any portion of a
Participant’s Account(s) under this Plan is required to be included in income by
the Participant prior to receipt due to a failure of this Plan to comply with
the requirements of Code Section 409A, the Committee may determine that such
Participant shall receive a distribution from the Plan in an amount equal to the
lesser of (i) the portion of his or her Account required to be included in
income as a result of the failure of the Plan to comply with the requirements of
Code Section 409A, or (ii) the unpaid vested Account balance.

 

10.9          Domestic Relations Orders. Notwithstanding any provision in this
Plan to the contrary, in the event that the Committee receives a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s vested
interest in the Participant’s benefits under the Plan to such spouse or former
spouse to the extent necessary to fulfill such domestic relations order,
provided that such distribution is in accordance with the requirements of Code
Section 409A.

 

10.10      Employment Not Guaranteed. Nothing contained in the Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving any Participant any right to continue the provision of services in any
capacity whatsoever to the Employer.

 





 

 

10.11      No Guarantee of Tax Consequences. The Employer, Company, Board and
Committee make no commitment or guarantee to any Participant that any federal,
state or local tax treatment will apply or be available to any person eligible
for benefits under the Plan and assume no liability whatsoever for the tax
consequences to any Participant.

 

10.12      Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

 

10.13      Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Committee, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Committee.

 

10.14      Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.

 

10.15      Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.

 

10.16      Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. To the extent any provision of, or legal issue relating to, this Plan
is not fully preempted by federal law, such issue or provision shall be governed
by the laws of the State of Maryland.

 





 

 

10.17      Entire Agreement. Unless specifically indicated otherwise, this Plan
supersedes any and all prior communications, understandings, arrangements or
agreements between the parties, including the Employer, the Company, the Board,
the Committee and any and all Participants, whether written, oral, express or
implied relating thereto.

 

10.18      Binding Arbitration. Any claim, dispute or other matter in question
of any kind relating to this Plan which is not resolved by the claims procedures
under this Plan shall be settled by arbitration in accordance with the
applicable employment dispute resolution rules of the American Arbitration
Association. Notice of demand for arbitration shall be made in writing to the
opposing party and to the American Arbitration Association within a reasonable
time after the claim, dispute or other matter in question has arisen. In no
event shall a demand for arbitration be made after the date when the applicable
statute of limitations would bar the institution of a legal or equitable
proceeding based on such claim, dispute or other matter in question. The
decision of the arbitrators shall be final and may be enforced in any court of
competent jurisdiction. The arbitrators may award reasonable fees and expenses
to the prevailing party in any dispute hereunder and shall award reasonable fees
and expenses in the event that the arbitrators find that the losing party acted
in bad faith or with intent to harass, hinder or delay the prevailing party in
the exercise of its rights in connection with the matter under dispute.

 

10.19      Plan and Trust Administrative Expenses/Fees. Except as otherwise
provided herein, all administrative expenses, including, but not limited to,
fees for accounting, third party recordkeeping, investment advisory, legal
and/or trustee and custodial services, incurred in connection with the operation
of the Plan or a Trust created hereunder shall be payable by the Company.
Notwithstanding the foregoing, in order to defray the administrative costs of
maintaining the Plan and/or a Trust created hereunder, the Company reserves the
right and discretion to charge each Participant a reasonable annual
administrative fee. The amount of the administrative fee shall be determined by
the Committee and may be increased or decreased from time to time as determined
by the Committee. Any such administrative fee may be assessed annually or
pro-rated and charged more frequently at such other times as determined by the
Committee. The administrative fee shall be allocated among the Participant’s
Accounts on a pro-rata basis or in such other reasonable manner as may be
determined by the Committee.

 





 

 

IN WITNESS WHEREOF, the Board has approved the adoption of this Plan as of the
Effective Date and has caused the Plan to be executed by its duly authorized
representative this 14th day of November, 2019.

 

  Walker & Dunlop, Inc.       By /s/ Richard M. Lucas   Name Richard M. Lucas  
Title EVP, General Counsel & Secretary

 





 